Citation Nr: 0003229	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the claimed 
degenerative joint disease of the cervical spine.  

2.  Entitlement to service connection for gastrointestinal 
bleeding claimed as secondary to the use of Naprosyn 
medication for his service-connected headache disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the RO.  

The veteran and his wife testified before a Hearing Officer 
at a hearing conducted in the RO in June 1995.  

By rating action in August 1999, the RO granted service 
connection for posttraumatic headaches.  







FINDINGS OF FACT

The veteran has presented evidence which shows that his claim 
of service connection for gastrointestinal bleeding as 
secondary to the use of Naprosyn medication for the service-
connected headaches is plausible.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for gastrointestinal bleeding as secondary to the 
use of Naprosyn medication for his service-connected 
headaches.  38 U.S.C.A. §§  1110, 5107(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). Service connection also may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran asserts that he has suffered from 
gastrointestinal bleeding due to medications taken for 
service-connected headaches.  The evidence of record includes 
a January 1995 statement of Dr. Seidal who indicated that the 
veteran was hospitalized in January 1994 for gastrointestinal 
bleeding.  Dr. Seidal indicated that it was felt, but not 
proven, that Naprosyn was the cause of the gastritis and 
gastrointestinal bleed.  An April 1998 VA examination report 
noted that the veteran had a history of non-steriodal anti-
inflammatory agent induced gastrointestinal bleeding.  The 
impression included that of gastrointestinal bleeding 
secondary to non-steroidal antiinflammatory agents.  

The VA examiner's statement is competent evidence suggesting 
that the veteran has current disability attributable to 
medication taken for service-connected headaches, satisfying 
the requirements of Caluza.  Hence, the Board finds that the 
veteran has submitted a well-grounded claim.  



ORDER

As the claim of service connection for gastrointestinal 
bleeding as secondary to the use of Naprosyn medication for 
his service-connected headaches is well grounded, the appeal 
to his extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for gastrointestinal bleeding by the RO is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All 
indicated development should be undertaken in this regard, 
including an examination to determine whether there is 
current residual gastrointestinal disability secondary to 
Naprosyn medication for service-connected headaches.  

The veteran asserts that he currently suffers from 
degenerative joint disease of the cervical spine as a result 
of injury to the back of the head during service.  However, 
these assertions are not probative as a layperson is not 
competent to proffer an opinion regarding the etiology of the 
claimed disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Thus, the veteran should be provided an opportunity to 
provide all medical evidence to support his contentions 
regarding the claimed cervical spine disability.  See 38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for gastrointestinal bleeding 
secondary to medication for service-
connected headaches.  In addition, the RO 
should instruct the veteran to submit all 
medical evidence which tends to support 
his assertions that he currently suffers 
from current disability manifested by 
degenerative joint disease of the 
cervical spine due to disease or injury 
which was incurred in or aggravated by 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any residual 
gastrointestinal disability claimed as 
secondary to the use of Naprosyn 
medication for his service-connected 
headaches.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, as to whether the 
veteran has current gastrointestinal 
disability due to the use of Naprosyn or 
other medication for his service-
connected headaches.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for gastrointestinal 
bleeding secondary to Naprosyn medication 
for service-connected headaches and 
should review the other remaining claim.  
Due consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



